
 
Exhibit 10.2
 
 
REFINANCING AMENDMENT NO. 1 dated as of June 10, 2009 (this “Amendment”),
relating to the Credit Agreement dated as of June 27, 2001, as amended and
restated as of June 5, 2009 (the “Credit Agreement”), among Rite Aid
Corporation, a corporation organized under the laws of the State of Delaware
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
Citicorp North America, Inc., as administrative agent and collateral processing
agent (in such capacities, the “Administrative Agent”), and the other agents
party thereto.
 
RECITALS
 
A.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.  The rules of
construction specified in Section 1.03 of the Credit Agreement also apply to
this Amendment.
 
B.   The Credit Agreement permits the Borrower to obtain from any Lender or
Additional Lender Refinancing Indebtedness in respect of any Indebtedness
outstanding under the Credit Agreement in the form of Other Term Loans and Other
Term Commitments pursuant to a Refinancing Amendment.
 
C.  On the Amendment Effective Date (as defined below), the Borrower intends to
incur additional Term Loans pursuant to Section 6.01(c) of the Credit Agreement
in an aggregate principal amount of up to $525,000,000 ( the “Tranche 4 Term
Loans”) to be made available to the Borrower by the lenders signatory hereto
(the “Tranche 4 Term Lenders”).  The proceeds of the Tranche 4 Term Loans will
be used on the Amendment Effective Date (a) first, to repay all outstanding
Tranche 1 Term Loans and accrued interest thereon, (b) second, to the extent of
any remaining proceeds not required to pay fees and expenses pursuant to clause
(c) below, to repay Revolving Loans in accordance with Section 2.11(a) of the
Credit Agreement (with a corresponding reduction in the amount of the Revolving
Commitments pursuant to Section 2.08(b) of the Credit Agreement) and accrued
interest thereon and (c) third, to pay fees and expenses incurred in connection
with the foregoing.
 
D.  This Amendment is a Refinancing Amendment pursuant to Section 6.01(c) of the
Credit Agreement.
 


 
1

--------------------------------------------------------------------------------

 




 
AGREEMENTS
 
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Subsidiary Loan Parties, the Tranche 4 Term Lenders and the Administrative Agent
hereby agree as follows:
 
ARTICLE I
 
Amendment
 
SECTION 1.1.  Amendment of Credit Agreement.  Pursuant to Section 6.01(c) of the
Credit Agreement, effective as of the Amendment Effective Date, for all purposes
of the Senior Loan Documents, (a) the Tranche 4 Term Commitments (as defined
below), the Tranche 4 Term Loans and the Tranche 4 Term Borrowings shall
constitute “Other Term Commitments”, “Other Term Loans” and “Other Term
Borrowings”, respectively, (b)  each Tranche 4 Term Lender shall become an
“Additional Lender”  and a “Lender” (if such Tranche 4 Term Lender is not
already a Lender prior to the effectiveness of this Amendment) and (c) the
Revolving Commitments will be reduced in accordance with Section 2.08(b) of the
Credit Agreement in an amount equal to the aggregate principal amount of
Revolving Loans prepaid in accordance with the second sentence of Recital C of
this Amendment.  Certain terms of the Tranche 4 Term Loans are set forth in
Exhibit A attached hereto.
 
SECTION 1.2.  Tranche 4 Term Commitments.  i)Subject to the terms and conditions
set forth herein, each Tranche 4 Term Lender agrees to make a Tranche 4 Term
Loan to the Borrower on the Amendment Effective Date in a principal amount not
exceeding such Tranche 4 Term Lender’s Tranche 4 Term
Commitment.  Notwithstanding anything to the contrary contained herein (and
without affecting any other provision hereof or of the Restated Credit
Agreement), the funded portion of each Tranche 4 Term Loan to be made on the
Amendment Effective Date (i.e., the amount advanced in cash to the Borrower on
the Amendment Effective Date) shall be equal to 96.0% of the principal amount of
such Tranche 4 Term Loan (it being agreed that the Borrower shall be obligated
to repay 100.0% of the principal amount of each such Tranche 4 Term Loan and
interest shall accrue on 100.0% of the principal amount of each such Tranche 4
Term Loan, in each case as provided hereunder and under the Restated Credit
Agreement). A Person shall become a Tranche 4 Term Lender and a Lender under the
Credit Agreement by executing and delivering to the Administrative Agent, on or
prior to the Amendment Effective Date, a signature page to this Amendment as a
“Tranche 4 Term Lender” setting forth the amount of Tranche 4 Term Loans that
such Person commits to make.  The “Tranche 4 Term Commitment” of any Tranche 4
Term Lender will be the amount of the commitment set forth in its signature page
to this Amendment or such lesser amount as is allocated to it by Citigroup
Global Markets Inc. (“CGMI”) and notified to it prior to the Amendment Effective
Date.  The commitments of the Tranche 4 Term Lenders are several and no
Tranche 4 Term Lender shall be responsible for any other Tranche 4 Term Lender’s
failure to make Tranche 4 Term Loans.
 


 
2

--------------------------------------------------------------------------------

 




 
(b)  The obligation of each Tranche 4 Term Lender to make Tranche 4 Term Loans
on the Amendment Effective Date is subject to the satisfaction of the following
conditions:
 
(i) After giving effect to the borrowing of the Tranche 4 Term Loans, the
conditions set forth in paragraphs (a), (b) and (c) of Section 4.02 of the
Credit Agreement shall be satisfied on and as of the Amendment Effective Date,
and the Tranche 4 Term Lenders shall have received a certificate of a Financial
Officer dated the Amendment Effective Date to such effect.
 
(ii) The Collateral and Guarantee Requirement shall have been satisfied.
 
(iii) The Administrative Agent shall have received a favorable legal opinion of
each of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower
and (ii) Marc Strassler, General Counsel of the Borrower, in each case addressed
to the Administrative Agent and the Lenders under the Credit Agreement,
including the Tranche 4 Term Lenders, and dated the Amendment Effective Date, in
substantially the forms thereof delivered in connection with the 2008 Amendment
and Restatement Agreement, modified, however, to address the Tranche 4 Term
Loans and this Amendment, and covering such other matters relating to the Loan
Parties, the other Senior Loan Documents, the Senior Collateral and the
transactions contemplated hereby to occur on the Amendment Effective Date as the
Administrative Agent may reasonably request, and otherwise reasonably
satisfactory to the Administrative Agent.  The Borrower hereby requests such
counsel to deliver such opinions.
 
(iv) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the good standing of the Borrower and the organization and existence
of each Loan Party, the organizational documents of each Loan Party, the
resolutions of each Loan Party that authorize the transactions contemplated
hereby, the incumbency and authority of the Person or Persons executing and
delivering the Amendment and the other documents contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent.
 
(v) The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Financial Officer of the Borrower,
certifying that the representations and warranties set forth in Section 2.1
hereof are true and correct as of the Amendment Effective Date.
 
(vi) The Administrative Agent shall have received a borrowing request in a form
acceptable to the Administrative Agent requesting that the Tranche 4 Term
Lenders make the Tranche 4 Term Loans to the Borrower on the Amendment Effective
Date.
 
(vii) After giving effect to the borrowing of the Tranche 4 Term Loans, the
Borrowing Base Amount on the Amendment Effective Date shall be no less than the
sum of (A) the aggregate principal amount of Loans outstanding on the Amendment
Effective Date and (B) the LC Exposure on the Amendment Effective Date.  The
 


 
3

--------------------------------------------------------------------------------

 




Administrative Agent shall have received a completed Borrowing Base Certificate
dated the Amendment Effective Date and signed by a Financial Officer.


(viii) The conditions to effectiveness of this Amendment set forth in
Section 1.3 hereof shall have been satisfied.
 
(ix) Each Subsidiary Guarantor shall have entered into a Reaffirmation Agreement
pursuant to which such Subsidiary Guarantor reaffirms its obligations under the
Senior Subsidiary Guarantee Agreement and the other Senior Collateral Documents,
in form and substance reasonably satisfactory to the Administrative Agent.
 
SECTION 1.3.  Amendment Effectiveness.  The Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which the following
conditions have been satisfied:
 
(a)  The Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of (i) the
Borrower, (ii) each Subsidiary Loan Party, (iii) each Tranche 4 Term Lender and
(iv) the Administrative Agent.  The aggregate amount of Tranche 4 Term
Commitments shall not exceed $525,000,000.
 
(b)  The conditions to the making of the Tranche 4 Term Loans set forth in
Section 1.2(b) hereof shall have been satisfied.
 
(c)  To the extent invoiced at least two days prior to the Amendment Effective
Date, the Administrative Agent shall have received payment or reimbursement of
its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent.
 
(d)  To the extent invoiced at least two days prior to the Amendment Effective
Date, CGMI shall have received, for the account of the Tranche 4 Term Lenders,
payment of all fees owed to such Tranche 4 Term Lenders by the Borrower on the
Amendment Effective Date in connection with this Amendment and the transactions
contemplated hereby.
 
The Administrative Agent shall notify the Borrower, the Tranche 4 Term Lenders
and the other Lenders of the Amendment Effective Date and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, the amendment effected
hereby shall not become effective, and the obligations of the Tranche 4 Term
Lenders hereunder to make Tranche 4 Term Loans will automatically terminate, if
each of the conditions set forth or referred to in Sections 1.2(b) and 1.3
hereof has not been satisfied at or prior to 5:00 p.m., New York City time, on
June 10, 2009.
 


 
4

--------------------------------------------------------------------------------

 




 
ARTICLE II
 
Miscellaneous
 
SECTION 2.1.  Representations and Warranties.  (a)To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Lenders, including the Tranche 4 Term Lenders, and the
Administrative Agent that, as of the Amendment Effective Date and after giving
effect to the transactions and amendments to occur on the Amendment Effective
Date:
 
(i) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes, and the Credit Agreement, as amended hereby on the
Amendment Effective Date, will constitute, its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 2.2.  Effect of Amendment.  (a)Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Agents under the Credit Agreement  or any other Senior Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Senior Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.  Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Senior
Loan Document in similar or different circumstances.  This Amendment shall apply
to and be effective only with respect to the provisions of the Credit Agreement
and the other Senior Loan Documents specifically referred to herein.
 
(b)  On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the Credit Agreement, “thereunder”, “thereof”,
“therein” or words of like import in any other Senior Loan Document, shall be
deemed a reference to the Credit Agreement, as amended hereby.  This Amendment
shall constitute a “Senior Loan Document” for all purposes of the Credit
Agreement and the other Senior Loan Documents.
 
SECTION 2.3.  Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
 
SECTION 2.4.  Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.
 


 
5

--------------------------------------------------------------------------------

 




 
SECTION 2.5.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same
instrument.  Delivery of any executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
effective as delivery of a manually executed counterpart hereof.
 
SECTION 2.6.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
 


 
6

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.
 

 
RITE AID CORPORATION,
 
 
by
   
/s/ Frank Vitrano
   
Name: Frank Vitrano
   
Title: Senior Executive Vice President, Chief Financial Officer and Chief
Administrative Officer






 
EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE A HERETO,
 
 
by
   
/s/ Marc Strassler
   
Name: Marc Strassler
   
Title: Senior Vice President & Assistant
Secretary




 
EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE B HERETO,
 
 
by
   
/s/ Marc Strassler
   
Name: Marc Strassler
   
Title: Authorized Signatory






 
CITICORP NORTH AMERICA, INC.,
as Administrative Agent,
 
 
by
   
   /s/ Brendan MacKay
   
Name:  Brendan MacKay
   
Title:    Vice President





 
 

--------------------------------------------------------------------------------

 
 


Tranche 4 Term Lender signature page to
the Refinancing Amendment No. 1 dated as of
June  10, 2009 to the Rite Aid Credit Agreement


To approve the Amendment:
 
Name of Tranche 4 Term Lender,
 
CITIGROUP NORTH AMERICA, INC.
 
Tranche 4 Term Commitment:
 
$525,000,000
 
by
   
       /s/ Brendan MacKay
   
Name: Brendan Mackay
   
Title: Vice President
       





 
 

--------------------------------------------------------------------------------

 
 
 
TERMS OF THE TRANCHE 4 TERM LOANS
 



     Interest:
At the option of the Borrower, (a) Alternate Base Rate plus the Applicable Rate
or (b) Adjusted LIBO Rate plus the Applicable Rate.
 
For purposes of calculating interest in respect of any Tranche 4 Term Loan that
is an ABR Loan, the Alternate Base Rate will be deemed to be 4.00% per annum on
any day when the Alternate Base Rate would otherwise be less than 4.00%.
 
For purposes of calculating interest in respect of any Tranche 4 Term Loan that
is a Eurodollar Loan, the LIBO Rate in respect of any applicable Interest Period
will be deemed to be  3.00% per annum if the LIBO Rate for such Interest Period
calculated pursuant to the Credit Agreement would otherwise be less than 3.00%
per annum.
 
The “Applicable Rate” means, on any day, with respect to any ABR Tranche 4 Term
Loan, a rate per annum of 5.50% and, with respect to any Eurodollar Tranche 4
Term Loan, a rate per annum of 6.50%.
 
   Tranche 4 Term Maturity Date:
 
June 10, 2015 (the “Tranche 4 Term Maturity Date”).
 
    Amortization and Repayment of Tranche 4 Term Loans:
 
The Borrower shall repay to the Administrative Agent for the ratable account of
the Tranche 4 Term Lenders 0.25% of the initial aggregate principal amount of
the Tranche 4 Term Loans on the last Business Day of each March, June, September
and December, commencing on June 30, 2010.
 
To the extent not previously paid, all Tranche 4 Term Loans shall be due and
payable on the Tranche 4 Term Maturity Date.
 
 
    Call Protection:
 
All prepayments of Tranche 4 Term Loans effected on or prior to (a) the first
anniversary of the Amendment Effective Date shall be accompanied by a prepayment
fee equal to 5.00% of the aggregate principal amount of such prepayment, (b) the
second anniversary of the Amendment Effective Date shall be accompanied by a
prepayment fee equal to 3.00% of the aggregate


 
 

--------------------------------------------------------------------------------

 


 
principal amount of such prepayment and (c) the third anniversary of the
Amendment Effective Date shall be accompanied by a prepayment fee equal to 1.00%
of the aggregate principal amount of such prepayment.  Such fee shall be paid by
the Borrower to the Administrative Agent, for the account of the Tranche 4 Term
Lenders, on the date of such prepayment.



 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A


 
SUBSIDIARY GUARANTORS
 


 
 
1.
 
 
112 Burleigh Avenue Norfolk, LLC
 
 
2.
 
 
1515 West State Street Boise, Idaho, LLC
 
 
3.
 
 
1740 Associates, L.L.C.
 
 
4.
 
 
3581 Carter Hill Road–Montgomery Corp.
 
 
5.
 
 
4042 Warrensville Center Road – Warrensville Ohio, Inc.
 
 
6.
 
 
5277 Associates, Inc.
 
 
7.
 
 
537 Elm Street Corp.
 
 
8.
 
 
5600 Superior Properties, Inc.
 
 
9.
 
 
657-659 Broad St. Corp.
 
 
10.
 
 
764 South Broadway-Geneva, Ohio, LLC
 
 
11.
 
 
Ann & Government Streets - Mobile, Alabama, LLC
 
 
12.
 
 
Apex Drug Stores, Inc.
 
 
13.
 
 
Broadview and Wallings-Broadview Heights Ohio, Inc.
 
 
14.
 
 
Brooks Pharmacy, Inc.
 
 
15.
 
 
Central Avenue and Main Street - Petal, MS, LLC
 
 
16.
 
 
Eagle Managed Care Corp.
 
 
17.
 
 
Eckerd Corporation
 
 
18.
 
 
Eckerd Fleet, Inc.
 
 
19.
 
 
EDC Drug Stores, Inc.
 
 
20.
 
 
Eighth and Water Streets – Urichsville, Ohio, LLC
 
 
21.
 
 
England Street-Asheland Corporation
 
 
22.
 
 
Fairground, L.L.C.
 
 
23.
 
 
GDF, Inc.
 



 


 
 

--------------------------------------------------------------------------------

 




 
 
24.
 
 
Genovese Drug Stores, Inc.
 
 
25.
 
 
Gettysburg and Hoover-Dayton, Ohio, LLC
 
 
26.
 
 
Harco, Inc.
 
 
27.
 
 
K & B Alabama Corporation
 
 
28.
 
 
K & B Louisiana Corporation
 
 
29.
 
 
K & B Mississippi Corporation
 
 
30.
 
 
K & B Services, Incorporated
 
 
31.
 
 
K & B Tennessee Corporation
 
 
32.
 
 
K&B Texas Corporation
 
 
33.
 
 
K & B, Incorporated
 
 
34.
 
 
Keystone Centers, Inc.
 
 
35.
 
 
Lakehurst and Broadway Corporation
 
 
36.
 
 
Maxi Drug North, Inc.
 
 
37.
 
 
Maxi Drug South, L.P.
 
 
38.
 
 
Maxi Drug, Inc.
 
 
39.
 
 
Maxi Green Inc.
 
 
40.
 
 
Mayfield & Chillicothe Roads – Chesterland, LLC
 
 
41.
 
 
MC Woonsocket, Inc.
 
 
42.
 
 
Munson & Andrews, LLC
 
 
43.
 
 
Name Rite, L.L.C.
 
 
44.
 
 
Northline & Dix – Toledo – Southgate, LLC
 
 
45.
 
 
P.J.C. Distribution, Inc.
 
 
46.
 
 
P.J.C. Realty Co., Inc.
 
 
47.
 
 
Patton Drive and Navy Boulevard Property Corporation
 
 
48.
 
 
Paw Paw Lake Road & Paw Paw Avenue–Coloma, Michigan, LLC
 



 


 
 

--------------------------------------------------------------------------------

 




 
 
49.
 
 
PDS-1 Michigan, Inc.
 
 
50.
 
 
Perry Distributors, Inc.
 
 
51.
 
 
Perry Drug Stores, Inc.
 
 
52.
 
 
PJC Dorchester Realty LLC
 
 
53.
 
 
PJC East Lyme Realty LLC
 
 
54.
 
 
PJC Haverhill Realty LLC
 
 
55.
 
 
PJC Hermitage Realty LLC
 
 
56.
 
 
PJC Hyde Park Realty LLC
 
 
57.
 
 
PJC Lease Holdings, Inc.
 
 
58.
 
 
PJC Manchester Realty LLC
 
 
59.
 
 
PJC Mansfield Realty LLC
 
 
60.
 
 
PJC New London Realty LLC
 
 
61.
 
 
PJC of Cranston, Inc.
 
 
62.
 
 
PJC of East Providence, Inc.
 
 
63.
 
 
PJC of Massachusetts, Inc.
 
 
64.
 
 
PJC of Rhode Island, Inc.
 
 
65.
 
 
PJC of Vermont Inc.
 
 
66.
 
 
P.J.C. of West Warwick, Inc.
 
 
67.
 
 
PJC Peterborough Realty LLC
 
 
68.
 
 
PJC Providence Realty LLC
 
 
69.
 
 
PJC Realty MA, Inc.
 
 
70.
 
 
PJC Realty N.E. LLC
 
 
71.
 
 
PJC Revere Realty LLC
 
 
72.
 
 
PJC Special Realty Holdings, Inc.
 
 
73.
 
 
Ram-Utica, Inc.
 



 


 
 

--------------------------------------------------------------------------------

 




 
 
74.
 
 
RDS Detroit, Inc.
 
 
75.
 
 
Read's Inc.
 
 
76.
 
 
Rite Aid Drug Palace, Inc.
 
 
77.
 
 
Rite Aid Hdqtrs. Corp.
 
 
78.
 
 
Rite Aid of Alabama, Inc.
 
 
79.
 
 
Rite Aid of Connecticut, Inc.
 
 
80.
 
 
Rite Aid of Delaware, Inc.
 
 
81.
 
 
Rite Aid of Florida, Inc.
 
 
82.
 
 
Rite Aid of Georgia, Inc.
 
 
83.
 
 
Rite Aid of Illinois, Inc.
 
 
84.
 
 
Rite Aid of Indiana, Inc.
 
 
85.
 
 
Rite Aid of Kentucky, Inc.
 
 
86.
 
 
Rite Aid of Maine, Inc.
 
 
87.
 
 
Rite Aid of Maryland, Inc.
 
 
88.
 
 
Rite Aid of Massachusetts, Inc.
 
 
89.
 
 
Rite Aid of Michigan, Inc.
 
 
90.
 
 
Rite Aid of New Hampshire, Inc.
 
 
91.
 
 
Rite Aid of New Jersey, Inc.
 
 
92.
 
 
Rite Aid of New York, Inc.
 
 
93.
 
 
Rite Aid of North Carolina, Inc.
 
 
94.
 
 
Rite Aid of Ohio, Inc.
 
 
95.
 
 
Rite Aid of Pennsylvania, Inc.
 
 
96.
 
 
Rite Aid of South Carolina, Inc.
 
 
97.
 
 
Rite Aid of Tennessee, Inc.
 
 
98.
 
 
Rite Aid of Vermont, Inc.
 



 


 
 

--------------------------------------------------------------------------------

 




 
 
99.
 
 
Rite Aid of Virginia, Inc.
 
 
100.
 
 
Rite Aid of Washington, D.C., Inc.
 
 
101.
 
 
Rite Aid of West Virginia, Inc.
 
 
102.
 
 
Rite Aid Realty Corp.
 
 
103.
 
 
Rite Aid Rome Distribution Center, Inc.
 
 
104.
 
 
Rite Aid Services, L.L.C.
 
 
105.
 
 
Rite Aid Transport, Inc.
 
 
106.
 
 
RX Choice, Inc.
 
 
107.
 
 
Seven Mile and Evergreen – Detroit, LLC
 
 
108.
 
 
Silver Springs Road – Baltimore, Maryland/One, LLC
 
 
109.
 
 
Silver Springs Road – Baltimore, Maryland/Two, LLC
 
 
110.
 
 
State & Fortification Streets – Jackson, Mississippi, LLC
 
 
111.
 
 
State Street and Hill Road – Gerard, Ohio, LLC
 
 
112.
 
 
The Lane Drug Company
 
 
113.
 
 
Thrift Drug Services, Inc.
 
 
114.
 
 
Thrift Drug, Inc.
 
 
115.
 
 
Thrifty Corporation
 
 
116.
 
 
Thrifty PayLess, Inc.
 
 
117.
 
 
Tyler and Sanders Roads, Birmingham - Alabama, LLC
 





 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE B



Subsidiary Guarantors
 


 
1.
Rite Fund, Inc.

 
 
2.
Rite Investments Corp.

 
 
3.
Rite Aid Hdqtrs. Funding, Inc.

 
 
4.
EDC Licensing, Inc.

 
 
5.
JCG Holdings (USA), Inc.

 
 
6.
JCG (PJC) USA, LLC

 
 
7.
The Jean Coutu Group (PJC) USA, Inc.

 


 




 

